Citation Nr: 1202894	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO. 08-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for narcotic addiction, to include as secondary to service-connected residuals of a modified Bristow repair of the left shoulder with recurrent tendonitis (left shoulder disability). 

3. Entitlement to service connection for hyperkeratotic lesions on the plantar surfaces of both feet. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1979 to April 1982.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In the course of appeal, the Veteran testified at a Decision Review Officer (DRO) hearing in January 2009 and at a Board Central Office hearing in March 2010. Transcripts of both these hearings are contained within the claims file. 

The Board by a July 2010 decision, in pertinent part, denied service connection for PTSD. By a Joint Motion for Remand (Joint Motion) approved by a March 2011 Order of the United States Court of Appeals for Veterans Claims (Court), the Secretary and the appellant agreed to vacate that portion of the Board's July 2010 decision which denied service connection for PTSD, in part based on a need to address an additional potential stressor to support the PTSD claim, and in part based on new Court precedent. In a recent decision, the Court held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record, based on the inherent unreasonableness of imputing self-knowledge of mental conditions from which the Veteran may be suffering. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, in this case the Veteran's claim the subject of this appeal requires broadening based on evidence of diagnosed depression. The psychiatric disorder claim on appeal has accordingly been restyled as one for service connection for a psychiatric disorder, to include depression and PTSD.

The March 2011 Joint Motion reflects that the Veteran abandoned his claims for a rating in excess of 20 percent for the residuals of a modified Bristow repair of the left shoulder with recurrent tendonitis (left shoulder disability), and for a rating in excess of 10 percent for degenerative joint disease of the right wrist. Hence, the Board's adjudication of those issues in its July 2010 decision remains undisturbed. 

The issues of entitlement to service connection for a psychiatric disorder to include PTSD and depression, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A preponderance of the competent and probative evidence of record is against a left shoulder disability or its treatment having caused or aggravated narcotic addiction.

2. A preponderance of the competent and probative evidence of record is against hyperkeratotic lesions on the plantar surfaces of both feet having developed or been aggravated in service or otherwise being causally related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for narcotic addiction as secondary to a service-connected left shoulder disability are not met; service connection for narcotic addiction on a direct basis is barred as a matter of law. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.301, 3.303, 3.310 (2011).

2. The criteria for service connection for hyperkeratotic lesions on the plantar surfaces of both feet are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claims for service connection for narcotic addiction, including as secondary to service-connected left shoulder disability, and for service connection for hyperkeratotic lesions on the plantar surfaces of both feet. A VCAA notice letter was sent in September 2006 addressing the claim for hyperkeratotic lesions on the plantar surfaces of both feet, prior to the RO's initial adjudication of that claim in December 2006. A VCAA notice letter was sent in January 2008 addressing multiple claims including his claim for service connection for narcotic addiction as secondary to service-connected disability, prior to the RO's adjudication of this claim by an April 2008 decision. These VCAA letters informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claims. He was also told by these letters that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. As discussed infra, service connection for the Veteran's claimed narcotics addiction on a direct basis is barred as a matter of law, and hence no notice or development is required for that basis of claim. 38 C.F.R. § 3.301 (2011); see Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran was afforded a further VCAA letter addressing these claims in May 2008, and in this letter the Veteran was afforded Dingess-type notice. To whatever extent such Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claims for service connection herein adjudicated are herein denied. 

The September of 2006 and January and May of 2008 VCAA letters also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claims, and that he provide necessary authorization to obtain those records. They also requested evidence and information about treatment after service, in support of the claims. Based on information provided by the Veteran in the course of multiple claims simultaneous with and inclusive of the claims of service connection herein adjudicated, he advised of VA and private treatment received. On that basis, with the Veteran's authorization, all these records were requested. VA treatment records and private records were received from indicated sources, and the Veteran submitted some additional records. All of these were associated with the claims file. 

The Veteran was appropriately informed of records obtained, including by the appealed rating decision, an SOC, and SSOCs, including most recently by an SSOC in June 2011. He was thus, by implication, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claims, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claims adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4) , a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded VA examinations in August 2010 addressing his claimed narcotic addiction as asserted to be related to his left shoulder disability, and addressing his hyperkeratotic lesions on the plantar surfaces of both feet. These examinations carefully considered the evidentiary record as contained within the claims file, the Veteran's self-reported history of injury, symptoms, and treatment from service to the present, and findings upon current examination. The Board finds that the examiners sufficiently supported their conclusions with analysis based on their review of all this evidence, which in turn allows for an adjudicative analysis weighing the examination reports and their findings and conclusions against contrary evidence. In this regard the examinations are adequate for purposes of the Board's adjudication. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that these examinations, taken together with the balance of medical and non-medical evidence of record, provide sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or Appeals Management Center (AMC) has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159 . 

The Veteran and his spouse addressed his claims by statements and testimony, including at hearings conducted before a DRO in January 2009 and before the undersigned Veterans Law Judge in March 2010. There has been no expressed indication that the Veteran desires a further opportunity to address his claims adjudicated herein. 

The Board also finds that the development required by the Board's July 2010 remand has been substantially fulfilled. This included asking the Veteran for any additional evidence or information in furtherance of his appealed claims, affording the Veteran above-discussed appropriate VA examinations addressing the claimed disabilities and questions of etiology or aggravation as implicated for these claims, and readjudication of the claim by the RO or AMC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claims on appeal herein adjudicated have been accomplished. 


II. Claims for Service Connection for Narcotic Addiction
Including as Secondary to Left Shoulder Disability, 
And for Service Connection for Hyperkeratotic Lesions on the 
Plantar Surfaces of Both Feet 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty. Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 . 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

Service connection may be granted, on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

The amended regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation. Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the old, less restrictive rules for secondary service connection will apply in this case. 

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct and, for claims filed after October 31, 1990, not the result of his or her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). 

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. See 38A C.F.R. § 3.301(d) (regarding service connection where disability or death is a result of abuse of drugs.). Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 38 C.F.R. § 3.301(c)(3) . 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of drugs by the person on whose service benefits are claimed. Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non- prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301(d) ; see also 38 U.S.C.A. § 105 ; 38 C.F.R. § 3.1(m) . 

The VA General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of drugs is precluded for purposes of all VA benefits, in claims filed after October 31, 1990. See VAOPGCPREC 7-99 (1999); VAOPGCPREC 2-98 (1998). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms). 

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The U.S. Court of Appeals for the Federal Circuit held, in Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006), that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 . 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran in support of his claim for service connection for narcotic addition secondary to his service-connected left shoulder disorder has submitted a June 2008 private medical examination report and opinion provided by L.C.P., M.D. However, this examiner relied for his opinions on a narrative provided him by the Veteran. This narrative, as recounted by the physician, includes the assertion that as part of his care and treatment for his left shoulder at the Naval Regional Medical Center (NRMC) in Oakland, California, the Veteran was given "morphine injections on a regular basis and Tylenol #3, 500 tablets at a time." This contention of the Veteran being given 500 tablets of narcotics as part of his care at that NRMC facility seems unbelievable, and it seems that an objective opinion based on a weighing of the credibility of the evidence presented would not have accepted this assertion. L.C.P.'s acceptance of this assertion without question in the medical report and resulting opinion that the Veteran developed an opiate addition as a result of treatment for his left shoulder disorder, must cause the Board to reject the entirety of this medical report and opinion as lacking credibility. It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). Any objective or rational person, much less any physician, could not reasonably believe a narrative that the course of treatment received at that military hospital included handing out 500 tablets of narcotics to patients for self-administration. 

Thus, the June 2008 private medical examination report relied on a narrative of treatment provided by the Veteran, with that examination report rendered essentially of no value based on with the VA examiner's findings as supported by evidence of record, of the Veteran being at once manipulative and deceitful, with an assessed antisocial personality disorder. The June 2008 private medical examination report must be rejected and not relied upon based on its non-probity, due to its reliance on factual premises provided by the Veteran the credibility of which is completely absent. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The same physician, L.C.P., M.D., provided a similar evaluation and opinion dated in January 2007. The Board is compelled to reject this opinion as well on the same grounds. This physician has demonstrated by his June 2008 report his willingness to accept the Veteran's narrative and without judgment as to its veracity, and indeed the January 2007 report is in its greatest part a narrative of the Veteran's self-reported history post service, with the examiner arriving at his opinions as naturally flowing from that narrative history. In light of the unreliability of the Veteran's narrative, the medical opinion provided by L.C.P. must be rejected as non-probative. Reonal. The conclusions of the physician in that report are notable for their acceptance of the Veteran's narrative of narcotics addition developing solely from treatment received for his left shoulder disability, which narrative the Board rejects.  The physician's January 2007 conclusion:

Due to the patient's history of post-traumatic left shoulder arthritis and also due to the fact of the patient's addiction secondary to analgesics post surgery, patient has been compliant, but I believe this has taken a toll on him and I believe he is completely disabled. Due to the chronic pain, injuries and his experience in the [N]avy, he has developed post-traumatic stress disorder.

The compliance with medical treatment which this physician so readily accepts is contradicted by the Veteran's long history of narcotics abuse beginning from prior to service. The Veteran's own self-reported narrative, as provided to the August 2010 VA psychiatric examiner for compensation purposes, supports this long history of medication non-compliance and narcotics abuse, informing that it did not occur to him to seek narcotics from VA following service because he instead sought out multiple private physicians whom he relied upon to provide essentially as much drugs as he desired, by obtaining prescriptions from multiple medical providers simultaneously, as well as sequestering pain medication prescribed for his father whilst his father was in treatment for cancer, as well as buying drugs on the street. The Board thus concludes, based on these statements against interest at this VA examination, based on this VA examiner's well-supported conclusions, as well as based on the medical treatment records within the claims folders documenting substance abuse post service over many years, that the Veteran by no reasonable interpretation may be characterized as having been "compliant" with treatment, as L.C.P. states in his medical conclusion of January 2007. Rather, the overwhelming evidence supports the conclusion that the Veteran has been manipulative and exploitive of treatment prescriptions and treating medical personnel. 

The Veteran also submitted a June 2009 letter from the Northwest Georgia Treatment Center, where the Veteran was a current patient in a methadone maintenance program, informing that the Veteran had been in treatment at that facility based on his history of addiction to an opiate for in excess of one year. The practitioner writing the letter noted a history as provided by the Veteran of narcotic addiction as originating from pain resulting from "his injuries in the war and the narcotics used to treat him, and the reported neglect of his aftercare." 

This June 2009 letter is no better than a narrative provided by the Veteran, as it provides no independent opinion regarding the etiology of the Veteran's narcotic addiction, instead accepting the Veteran's narrative at face value. A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Thus, this letter does not contain any medical etiology opinion to support the Veteran's claim of narcotics addiction as secondary to left shoulder disability. Notably, the narrative the Veteran provided is even false as to the nature of the underlying injury, since the Veteran was not a wartime Veteran and did not engage in combat with any enemy. 

Upon VA mental examination for compensation purposes in August 2010 addressing the Veteran's history of left shoulder disability as well as his history of narcotics addiction, the examiner carefully reviewed the record and also noted the Veteran's self-reported narrative of narcotics addiction associated with treatment for his shoulder. This examiner noted that the Veteran asserted at the examination that he injured his shoulder in 1979 when a chair was broken over his shoulder which he was trying to deflect while breaking up a bar fight, and further asserted that he thereafter had multiple partial shoulder dislocations and ultimately surgery to the shoulder in 1980 or 1981. 

The August 2010 VA examiner noted that the Veteran had the Bristow procedure to repair the shoulder in March 1981 and was not discharged from service until April 1982. The examiner also noted that the Veteran reported to him that he had been robbed at gunpoint while still in the Navy while seeking to buy heroine, even while the Veteran asserted that he had only used heroine in service three or four times. As noted above, the Veteran informed the examiner that he had sought and obtained narcotics post service from multiple private physicians in addition to using his father's narcotics prescribed for cancer treatment, and buying narcotics on the street. The examiner also noted the Veteran's post-service medical record including hospitalization for drug detoxification. The examiner noted that the Veteran had a substance abuse problem prior to service, with a self-reported history of abuse of alcohol, cannabis, and LSD, as well as a history of prosecution diversion resulting from his being charged with participation in the transport of large quantities of cannabis prior to service. The examiner noted the Veteran's report that he used codeine recreationally in service while stationed in the Philippines, long prior to his in-service shoulder injury. The examiner concluded that the Veteran's behaviors and polysubstance abuse, including illegal drug-related enterprise and substance abuse prior to service, and his history of polysubstance abuse including opiate abuse on an ongoing basis from prior to his in-service shoulder injury and his abuse of prescribing practices of multiple medical practitioner over a long period post service, all are consistent with an antisocial personality disorder and voluntary behavior seeking drugs of choice. The examiner further noted that post-service treatment and the Veteran's own statements demonstrated that the Veteran had not sought medications post service for pain control associated with his left shoulder disability, even in instances following detoxification from drug abuse, but rather sought out narcotics for recreational use. The examiner thereby concluded, in effect, that it was unlikely that the Veteran's substance abuse or addiction was caused by or aggravated by his left shoulder disability or its treatment. 

Most recently submitted is a June 2011 record of private hospitalization, documenting the Veteran's hospital admission at 3:25 in the morning following his being brought to the emergency room by a neighbor due to the Veteran "out in his yard wandering and acting crazy." The Veteran was then found by urine toxicology to have benzodiazepines, cocaine, and methadone in his system. The Veteran then provided a social history involving various reasons for his polysubstance abuse on that occasion, without mention of his shoulder disorder. 

The Board has here impeached the credibility of the Veteran in his assertions of drug dependence developing as an outgrowth of any treatment or failure of treatment for his left shoulder disability, based on inconsistent and contradicted statements medically found consistent with a long-standing antisocial personality disorder characterized, relevantly, by deceptive drug-seeking behaviors and self-serving confabulatory narrations. The Board has also found non-dispositive or has otherwise rejected medical evidence submitted on the Veteran's behalf which relied on the Veteran's false narratives. 

The Veteran's wife has also provided statements and testimony to the effect that the Veteran's left shoulder disability and its treatment resulted in his narcotics addiction. However, given the absence of any indication that in making these statements she provided an honest evaluation of the causal factors leading to his addiction - since she entirely failed to note his history of polysubstance abuse beginning long prior to in-service treatment for his left shoulder disability - lead the Board to conclude that Veteran's wife's statements as to the etiology of the Veteran's polysubstance abuse, to the extent she is competent to address the question, are without credibility as not representing an accurate appraisal of the Veteran's history of polysubstance abuse. Caluza. 

The record as a whole presents no credible evidence contrary to the findings and conclusions of the August 2010 VA examiner to the effect that the Veteran's narcotic addictions most likely derived from the Veteran's voluntary, and that the Veteran's narcotic addictions are unlikely to have been caused or aggravated by the Veteran's service-connected left shoulder disability or its treatment. Accordingly, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for narcotics addiction as secondary to his service-connected left shoulder disability, on the basis of either causation or aggravation. 38 C.F.R. § 3.310. 

In this case, regarding secondary aggravation, the Veteran has not provided evidence of a baseline level of narcotic addiction to support a secondary service connection claim based on aggravation, and in any event evidence which is both competent and credible does not as likely as not support aggravation of the Veteran's narcotic addiction by his left shoulder disability or its treatment. 38 C.F.R. § 3.310. Rather, the balance of competent and credible evidence - including particularly the Veteran's medical records documenting ongoing polysubstance abuse even while under methadone treatment, and the August 2010 VA examiner's highly probative analysis concluding to the effect that the Veteran's left shoulder disability and its treatment has not had an impact on his ongoing polysubstance abuse - weighs against any aggravation of the Veteran's narcotics addiction by his left shoulder disability or its treatment. 

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for narcotics addiction on a direct basis is barred as a matter of law. 38 C.F.R. § 3.301. 

Regarding the Veteran's claim for service connection for hyperkeratotic lesions on the plantar surfaces of both feet, the Veteran's service treatment records reflect treatment in March 1979 for a complaint of pain on the pads of both feet and on the hallus plantar of both feet. The examiner found a yellowish skin color, pitting, and burning and itching on the pads of both feet, as well as callous build-up on the plantar hallux bilaterally. The examiner diagnosed hyperhidrosis of the feet bilaterally, and callus build up on the plantar hallux bilaterally. The examiner prescribed white socks, limited duty for 72 hours, and debridement of calluses. 

There is a service record of treatment in June 1981 for a lesion on the bottom of the left foot in the area of the third left metatarsal phalangeal joint, assessed as a plantar wart, for which the Veteran received topical treatment at that time. The service treatment records do not reflect any ongoing condition of the plantar surface following that treatment. 

The Veteran's service examination in December 1981 reviewed the Veteran's systems and indentified no medical condition of the feet. 

Upon a VA examination for compensation purposes in August 2010 addressing the claimed foot conditions, the Veteran complained of burning and pain to the plantar areas of both feet. The examiner carefully reviewed the claims file and noted the history of above-noted inservice treatments as documented within the claims file. The examiner also noted the Veteran's self-reported history, and reviewed post-service medical records. The Veteran reported at the examination that he initially was exposed to chemicals while cleaning during boot camp, so that his feet were soaked in chemical despite wearing boots, and that he was then marching in cold, so that the wet socks froze to his feet, and when he removed the socks skin peeled away from his feet. He added that his feet were better initially but that a few months later he developed a callus on the plantar aspect of each foot in the same location where the skin had peeled. The Veteran added that the callus had been persistent for years. The Veteran's documented post-service history included VA treatment in recent years for calluses of the sub third metatarsal of both feet, and December 2007 x-rays showing mild osteoarthritis in the navicular area and calcification to the plantar aponeurosis. The examiner also noted that the Veteran in June 2010 suffered a serious car crash with resulting fracture of the right foot and ankle, reportedly with casting of the foot and ankle. 

Objectively, the August 2010 examiner observed the Veteran's gait as antalgic on the right with slight limp. Vascular pulses were 1/4 bilaterally, and there was moderate edema in both legs, though capillary refill was less than two seconds. Increased venous distribution was observed in the lower extremities including particularly the upper thigh, though color and temperature were normal and there was no rubor or dependency or pallor on elevation for either lower extremity. Monofilament examination was normal. Range of motion of the right ankle was somewhat guarded and produced moderate discomfort. Slight to moderate discomfort was present in the submetatarsal head area of the third metatarsal bilaterally, more so on the right. The examiner attributed limited range of motion of the right ankle to the recent fracture. 

The August 2010 examination noted that the service record in March 1979 showed callus on the hallux of the big toe only, whereas on June 1981 treatment record showed a callus underneath the third metatarsal, with a finding in June 1981 also of a plantar wart. The examiner opined that the Veteran's current mild calluses of the forefeet bilaterally were induced biomechanically, and were unrelated to any condition of service. 

The Board finds the August 2010 medical opinion finding no etiological relationship between service and current claimed callus disability to be entirely credible and to be based on a careful review and analysis of the evidentiary record. The Veteran's contrary assertion of calluses from injury or onset in boot camp is ultimately unsupported by service records and also unsupported by any ongoing records of treatment for decades post service. While the Board notes that the Veteran is competent to address observable foot conditions and their symptoms both historically and currently, the Board finds that the Veteran's credibility in these assertions is substantially impeached both by service records showing a different foot condition in June 1981 from that treated in March 1979, and by the absence of current disability consistent with that shown in service, including as determined by the VA examiner in August 2010. The Board further notes that the Veteran's general credibility for assertions made in support of his claims is impeached by prior evidence of falsehoods made in support of his claims. 

The Veteran also submitted a December 2006 letter by a private treating medical practitioner, D.C.A., but this letter merely recount's the Veteran's report of his history of foot difficulties. This unenhanced transcription of the Veteran's lay history constitutes no better evidence than the Veteran's contentions themselves, as have already been addressed above. This transcription does not constitute medical evidence of etiology to support the claim. LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Accordingly, with the weight of medical evidence - including service and post-service treatment evidence and medical findings and opinion upon VA examination in August 2010 - against a current foot disorder causally related to service, including any characterized by hyperkeratotic lesions on the plantar surfaces of both feet, and in the absence of credible contrary medical or lay evidence, the Board finds the preponderance of the evidence against the Veteran's claim for service connection for hyperkeratotic lesions on the plantar surfaces of both feet. 38 C.F.R. § 3.303. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.



ORDER

Service connection for narcotics addiction is denied.

Service connection for hyperkeratotic lesions on the plantar surfaces of both feet is denied. 


REMAND

The Joint Motion requires that the Board consider whether the Veteran's more broadly characterized psychiatric disability, to include PTSD and depression, may be causally associated with service. 38 C.F.R. § 3.303, 3.304(f) (2011); Clemons. Remand is therefore in order for a VA examination addressing any such etiology for any current psychiatric disability. The Veteran was afforded a VA examination in August 2010 addressing his PTSD, and purportedly to address other mental disability. However, while this examiner ruled out the presence of PTSD including due to any in-service stressor, the examiner noted the presence of other psychiatric disability but failed to diagnose any specific disability, concluding only that the Veteran had "a new clinical condition." The examiner observed the Veteran's multiple contradicted statements which the examiner effectively concluded were not credible, and he thereby concluded that psychological testing was invalid. 

Thus, based on the Joint Motion as granted by the Court and the duty to assist under the VCAA, a further VA psychiatric examination is in order to try to diagnose current disability and address whether any diagnosed disability is etiologically related to the Veteran's active service, regardless of the Veteran's credibility. 

The Joint Motion also requires that the Board consider whether a documented incident in service in which the Veteran reportedly was struck with a chair and dislocated his shoulder, is a stressor causative of the Veteran's claimed PTSD. The Board notes in this regard that records of treatment for the shoulder in service document the Veteran's self-report of the incident as having occurred while the Veteran was watching a fight between two fellow soldiers. The Veteran has provided a somewhat different narrative at his January 2009 hearing before a DRO, testifying that he was trying to break up the fight when he was hit with the chair. In any event, the Board is thus required to address whether this incident may serve as a stressor to support current PTSD in the Veteran. 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must therefore have medical evidence to support conclusions requiring answers to medical questions such as those presented here. Evans v. West, 12 Vet. App. 22, 30 (1998); Rucker v. Brown, 10 Vet. App. 67, 74 (1997). A further VA examination is therefore necessary to address questions of etiology related to service of any current psychiatric disorder, to include whether PTSD is present due to this additional in-service alleged stressor. 

The Veteran's TDIU claim is intertwined with the service connection claim the subject of present appeal and remand. Accordingly, adjudication of the TDUI claim must await development and readjudication of this claim. The Court has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, to include depression and PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf. Advise him of the bases of claim for PTSD, and for psychiatric disorders other than PTSD. All records and responses received should be associated with the claims file, and any indicated development should be undertaken. Also address the Veteran's claim for TDIU. Afford the Veteran opportunity to submit evidence or argument in furtherance of these claims. 

2. Obtain and associate with the claims file all as yet unobtained records of treatment at VA or non-VA facilities, as reported by the Veteran, with appropriate authorization as indicated. 

3. Thereafter, afford the Veteran an examination by a qualified psychiatrist or psychologist addressing the nature and etiology of each current psychiatric disorder. All clinical findings should be reported in detail. The claims folders including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination. All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim. The examiner should do the following: 

a. The examiner should review the claims file, including a copy of this Remand. The examiner should note that this further examination is necessitated by expansion of the claim to include psychiatric disability other than PTSD, and to address questions of potential PTSD related to a claimed stressor not previously addressed by a VA examiner - specifically, the Veteran's documented injury to his left shoulder. 

The Veteran also made other assertions of other incidents purported to have caused PTSD, as addressed in the record of prior VA psychiatric examination for compensation purposes in August 2010, with the report of that examination documented in the claims file. 

b. The examination must also be informed by current and past assertions of the Veteran. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service. In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings. 

Such credibility questions, questions of validity of psychological testing, and implications in terms of diagnosis and medical opinions addressing the Veteran's disabilities should be discussed in the examination report, as appropriate. Thus, the examiner should seek to differentiate symptoms attributable to different identified mental or personality conditions, and to avoid attributing symptoms to one disability which are best attributed to another, based on the examiner's medical expertise and careful review of all the evidence presented. The examiner should express his or her own medical diagnoses and opinions, and provide an explanation with supportive reasoning and factual bases for these diagnoses and opinions. 

c. The examiner should then provide an evaluation of etiology of any and all current psychiatric disorders of the Veteran. For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability). 

d. If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these stressors, if any, occurred during the Veteran's period of active service from February 1979 to April 1982. 

e. If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors. This should specifically include consideration of the Veteran's documented injury to his left shoulder in service as a potential stressor. In so doing, the examiner should consider the Veteran's past history including as documented in past examination reports, which reflect findings of numerous circumstances unrelated to service found to account for symptoms and behavior, potentially to include a long history of polysubstance abuse as well as an assessed antisocial personality disorder. 

Also if the examiner diagnoses PTSD, the examiner should arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD; OR, alternatively, whether the occurrence of any such stressor and a contribution thereby to PTSD is unlikely (i.e., less than a 50-50 probability).

f. If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability). The examiner should provide a complete explanation for his/her opinions. 


4. Thereafter, readjudicate the now-expanded claim for service connection for a psychiatric disorder, to include depression and PTSD. Also readjudicate the claim for TDIU. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


